101 F.3d 695
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Brenda J. MARKS, Plaintiff-Appellant,v.SUPREME COURT OF VIRGINIA;  Christopher Hutton,Commonwealth's Attorney City of Hampton;  James C.O'Shields;  Hampton General District Court, Eighth JudicialDistrict;  Honorable Henry D. Kashouty;  Honorable WilfordTaylor, Jr.;  Hono rable William C. Andrews, III;  HarrietteSpencer, Clerk, Defendants-Appellees.
No. 96-1605.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 18, 1996.

Brenda J. Marks, Appellant Pro Se.  Peter Robert Messitt, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;  Samuel Lawrence Dumville, Virginia Beach, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on her 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Marks v. Supreme Court of Virginia, No. CA-95-71-4 (E.D.Va. Mar. 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED